ON MOTION FOR REHEARING.
Defendant's learned counsel, with much apparent sincerity and earnestness, urge that our construction of the provision of the policy that double indemnity shall not be payable if the death of the insured result directly or indirectly from bodily or mental infirmity or disease of any sort is not justified by its language. Counsel concede that such a construction would be entirely justified if there was any ambiguity in the language.
In view of this we will examine the provision further. The language employed is that double indemnity shall not be payable "if death result directly or indirectly from bodily or mental infirmity or disease of any sort." Counsel construe this to mean that double indemnity is not payable if death is caused orcontributed to, directly or indirectly, or wholly orpartially, from bodily or mental infirmity or disease. In other words, they construe it to mean that, though the insured's death resulted directly from external, violent, and accidental means, the insurer is not liable for double indemnity if such death was contributed to indirectly, or partially, by disease, or if the accident would not have caused death except for disease. The policy is not so written, and we are not permitted to rewrite it.
In this connection we have in mind the familiar rule that provisions in insurance policies designed to down, restrict, or limit, the insurance already granted, or instroducing exceptions or exemptions, must be strictly construed against the insurer.
With respect to the complaint of learned counsel that we have not fairly set out the evidence pertinent to the ruling on the instruction in the nature of a demurrer to the evidence, it will suffice to say that it is not regarded as either necessary or proper to burden the opinion *Page 104 
with a statement of the evidence in the light most favorable to the defendant. It is our duty to state the evidence in the light most favorable to the plaintiff, and this we have done.
The Commissioner recommends that the motion for rehearing be overruled.